Fourth Court of Appeals
                                San Antonio, Texas
                                    September 29, 2022

                                   No. 04-22-00594-CR

                            EX PARTE Jorge RAMOS PALOS

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10384CR
                         Honorable Tully Shahan, Judge Presiding


                                      ORDER
       The court reporter has filed a notification of late reporter’s record, requesting an
extension until October 10, 2022. We GRANT her request and ORDER her to file the reporter’s
record on or before October 10, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court